DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 12/30/2019.

Claims 1-17 are pending and being examined.

Claim 15 is allowed.

Claim Objections
Claims 3, 5-6, 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 16, it is unclear as to whether the sensor comprises flakes containing fractured surfaces in addition to comprising microcracks and nanostructures wherein the microcrack and nanostructures comprise nanograins and nanolamellae or whether the sensor comprises flakes containing fractured surfaces wherein the fractured surfaces comprise microcracks and nanostructures that comprise nanograins and nanolamellae.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surreddi et al. (Surreddi et al., “Spark plasma sintering of gas atomized Al87Ni8La5 amorphous powder”, Journal of Physics: Conference Series 144 (2009)).
Considering claim 1, Surreddi teaches a nanocrystalline flake of a material, wherein the nanocrystalline flake contains one or more fractured surfaces and microcracks (Surreddi, Introduction, 2nd paragraph of Results and discussion, page 4 and Figure 8).
Considering claim 2, Surreddi teaches the nanocrystalline flake contains nanograins in the size range of 20-100 nm (Surreddi, top of page 3).
Considering claim 4, Surreddi teaches the material is a metal or an alloy (Surreddi, Introduction).
Considering claim 7, Surreddi teaches the material is aluminum by teaching an aluminum alloy (Surreddi, Introduction).
Considering claim 8, Surreddi teaches the material is an alloy comprising one of copper, magnesium, nickel, iron, aluminum, titanium, and cobalt (Surreddi, Introduction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734